PER CURIAM.
Brian D. Kablitz appeals his judgment of convictions and sentences for aggravated battery on a person 65 years of age or older and robbery. We affirm on all issues raised by appellant, except as to his claim that the sentencing scoresheet erroneously included a crime for which he was acquitted. The record reflects that appellant filed a motion to correct this sentencing error during the pendency of this appeal. However, because the record contains no response from the state or order by the trial court on appellant’s motion, we reverse and remand for further proceedings limited to this claim of a scoresheet error.
*546Affirmed in part; Reversed in part and Remanded.
SHAHOOD, C.J., FARMER and TAYLOR, JJ., concur.